    Case: 1:21-cv-02124 Document #: 20 Filed: 08/05/21 Page 1 of 2 PageID #:76




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

SHELLIE LEWIS,                                 )
individually and on behalf of all others       )
similarly situated,                            )
                                               )     No. 21-cv-02124
      Plaintiff                                )
                                               )     Judge Ronald Guzman
           v.                                  )
                                               )
VILLAGE OF ALSIP,                              )
                                               )
      Defendant.                               )

    PLAINTIFF’S UNOPPOSED MOTION FOR ENTRY OF JUDGMENT

   Plaintiff, through counsel, respectfully requests that this Honorable Court enter

judgment for Defendant as to all claims. In support, Plaintiff states as follows:

      1. On July 27, 2021, this Court granted Defendant’s motions to dismiss

Plaintiff’s first amended complaint without prejudice and gave Plaintiff until

August 13, 2021, to file a second amended complaint. ECF 19.

   2. Plaintiff does not intend to amend her complaint but intends to seek review

of the decision by the Seventh Circuit.

      3. Plaintiff respectfully requests that this Court enter judgment consistent

with the Court’s ruling on the motion to dismiss so that Plaintiff may file her notice

of appeal pursuant to 28 U.S.C. §1291 on her due process claim against Defendant.

      4. Plaintiff’s counsel discussed her intention to file this motion with counsel

for Defendant, and it is unopposed.
    Case: 1:21-cv-02124 Document #: 20 Filed: 08/05/21 Page 2 of 2 PageID #:77




      WHEREFORE, Plaintiff respectfully requests that this Court enter final

judgment for Defendant.

                                            Respectfully submitted,

                                            /s/ Mark G. Weinberg
                                            /s/ Adele D. Nicholas
                                            Counsel for Plaintiff


Law Office of Mark G. Weinberg
3612 N. Tripp Avenue
Chicago, Illinois 60641
(773) 283-3913
mweinberg@sbcglobal.net

Law Office of Adele D. Nicholas
5707 W. Goodman Street
Chicago, Illinois 60630
(847) 361-3869
adele@civilrightschicago.com




                                        2
